Harwood, J. (dissenting).
The only question considered on this appeal is whether the complaint in the case states facts sufficient to constitute the charge of unprofessional, dishonorable, or immoral conduct on the part of defendant, as a physician and surgeon, practicing that profession in this state pursuant to the privilege granted under the laws thereof. (16th Sess., Laws 1889, p. 175.)
The statute provides that a board of “ seven skilled and capable physicians,” residents of the state, shall be appointed by the governor, with the advice ¿nd consent of the senate, as a state board of medical examiners, and invests said board with jurisdiction to make examination as to the qualification of persons applying for permission to practice the profession of physician and surgeon in this state, and,, when found duly qualified, to grant a certificate to that effect. And this statute further provides that said board “may refuse or revoke a certificate for unprofessional, dishonorable, or immoral conduct”; providing, also, for appeal from the action of the board in that respect, to the district court, by the party feeling aggrieved. ,
Upon the charge preferred by this complaint, defendant was tried before said board of medical examiners, and found guilty of conduct of the character denounced by the statute, and thereupon his license to practice medicine in this state was declared forfeited and revoked. Defendant appealed from that judgment to the district court within and for Lewis and Clarke county, wherein the charges set forth in the complaint were, by demurrer, challenged as insufficient in substance; but, on consideration thereof, the complaint was held sufficient by the learned judges of the two departments of said court, sitting concurrently; and, .as a result of the trial de novo which ensued *442in the district court, defendant was again convicted, whereupon the judgment of the board of medical examiners was affirmed.
In considering the question as to the sufficiency of this complaint, it should be constantly borne in mind that the board of medical examiners did not assume to put defendant on trial for a criminal offense, obviously because said board had no jurisdiction of such offenses. Its inquiry deals entirely with the question whether defendant’s conduct, described in the complaint, so grossly violates principles of morality and professional honor as to merit revocation of the privilege to practice medicine in this state, granted pursuant to the laws thereof subject to revocation for conduct which violated those principles.
It is well understood that there is a broad field for human action between the boundaries of moral rectitude and honorable conduct and that of crime, wherein conduct, if afforded an opportunity, may be extremely pernicious, reprehensible, and injurious in its effect and influence both upon individuals and society at large. Unfortunate as this may be, the law does not assume to set up an ethical standard, and compel conformity thereto, regarding the ordinary relations of individuals. In general, the law wisely leaves the condemnation and punishment of moral obliquity to conscience and such other consequences as flow from transgression of the principles of morality and honor, until such conduct descends into the darker regions of moral turpitude bounded by the Criminal Code.
But while such is the state of the law generally in its operations upon conduct, there are certain relations and privileges in civilized society subject to legislative regulation, such as the practice of law and medicine, and other official and quasi-official relations of great honor and trust, wherein the law demands as qualification a standard of conduct higher than that which barely escapes the criminal calendar.
The physician’s calling touches matters of transcendent concern—the well-being and the preservation of the human body. His equipment comprises special knowledge and agencies, whereby the secret laboratories of nature may be invaded, and its delicate functions and processes disrupted or deranged, to *443the permanent injury, or perhaps destruction, of the victim of malpractice, whether happening through design or unconscionable neglect. His conduct and ministration, whether wise, honorable, and beneficial, or dishonorable and pernicious, is largely veiled in obscurity, and the assurance of fidelity therein depends almost wholly upon honor and moral integrity. - Tlie law therefore wisely and prudently demands that the high privileges and important duties of that profession be committed to those guided by principles of morality, honor, and professional ethics, and that the privilege be revoked for gross and undoubted violations of those standards of conduct. I say gross and undoubted violations, because the consequence of revocation of the privilege, on the charge of dishonorable, immoral, and unprofessional conduct, is so blighting to the social and professional career of the individual involved as to admonish tribunals charged with the administration of the law to insist that the forfeiture and revocation shall be declared on accusations of no light or indifferent character, or which fall short of charging conduct undoubtedly in violation of the principles of morality and professional honor.
The charge should be certain, and accuse defendant of such conduct as when confessed, or found from the proofs to be true, if not avoided by showing in defense that it proceeded from excusable mistake, deception, or misad vice, which would be purely matter of defense, not to be presumed, there could be no other reasonable conclusion than that the accused had been guilty of conduct which violated principles of morality and honor.
Let the complaint in the present case be examined to see whether it comes up to the test of these exactions. In point of conciseness, clearness, certainty, and particularity of averment, it compares directly to an indictment, and is subject to no criticism. If the facts set forth are well pleaded as to form and certainty of statement, the presumption is, as frequently asserted in the authorities, that the pleader stated as strong a case as the proofs will support; and if, in substance, the charge is held to be insufficient, it is no fault of the pleader. But in substance, also, in my opinion, this complaint is sufficient.
It is manifest that the learned counsel, in drawing this *444complaint, fully understood that the province of the board of medical examiners was not to try defendant for violation of criminal law, but to inquire and pass upon the moral and professional aspect of his conduct, as exhibited in the facts alleged.
The complaint sets forth that, at a certain time in the jurisdiction. mentioned, defendant was guilty of dishonorable, unprofessional, and immoral conduct, in that at a certain time and place, particularly described, defendant was found in possession of said fetus, and undertook to dispose of or destroy the same, in the manner described in the complaint.
These are substantive facts, alleged with particularity and certainty, and manifest in themselves that the mother had given birth to said fetus prematurely, and against the course of nature, and that defendant was so far concerned in that event as to have had possession and attempted to dispose of the result of such miscarriage. The learned counsel who formulated the complaint no doubt clearly apprehended also that those facts, although important, would not alone support the charge preferred against defendant, and were not, taken alone, incompatible with innocent conduct on the part of defendant in reference, to the causes which may have led to said birth—no more so than the mere possession of stolen property would support the charge of larceny. The possession of stolen property, although an important fact, is not entirely inconsistent with innocence on the part of the possessor; and a man of probity could readily dispel all suspicion of dishonor and criminality by proper explanation of the circumstances which brought him into such relation with the subject of inquiry. But suppose one found in possession of stolen property should, in a proper inquiry as to how he came into such relation, reply, under oath, after great deliberation, and with legal counsel, that to answer the question would incriminate him. If the inquiry closed there, could it be affirmed that he came off with honor?
It is a well-known rule for weighing the strength of pleading to first consider what nature of case is proposed to be made out, and what character of relief is sought, and then to view the pleading, not by piecemeal, independently of the other parts, *445but as a whole, giving each allegation its proper reference to and support by the whole narrative considered together.
It was not the possession and disposition by defendant of the foetus, nor indeed his acknowledgment that, as a physician, he attended the mother who gave birth thereto, which constituted the gravamen of the charge of dishonorable, immoral, and unprofessional conduct; but it was his acknowledgment on oath, in a proper inquiry, after deliberation, and advice of counsel, that an investigation of the facts relating to said birth, including his conduct as attending physician, would criminate him. Such is the purport of his answer before the coroner’s inquest, to avoid stating the name of the mother in question. The inquiry by the coroner was pointed directly to an investigation of the circumstances leading to the unnatural delivery, manifest by the facts shown. What could have followed disclosure of the mother’s name? Simply an investigation of the facts and circumstances relating to the miscarriage. Such investigation, defendant admits, would not only tend to implicate him in malpractice and professional dishonor, but he says on oath, after deliberation, and advice of counsel, as the complaint shows, such investigation would criminate him.
Defendant’s conduct as physician in relation to the subject of inquiry may have been entirely moral, honorable, and professional, but that affirmation cannot be maintained in view of his acknowledgment before the coroner’s inquest.
The law, as mollified by the humane spirit of modern times, has not only dispensed with physicial torture to extort evideuce of guilt, but also forbears to drive a witness to the more terrible stress of choosing betwen self-incrimination and perjury. But being brought into a position where appeal to the privilege of silence under such circumstances is necessary, because an answer would incriminate, does not signify honor. It signifies that the witness “prefers darkness rather than light” in respect to his conduct, “because his deeds are evil.” It signifies that as between perjury, self-incrimination, and dishonor, by an acknowledgment that discovery or investigation of his deeds would lead to his incrimination, he chooses the dishonor cast upon him by that acknowledgment as the least of these hard alternatives. The law allows him the *446privilege, and will not allow such acknowledgment to be used against him in a criminal prosecution, but does not at all undertake to shield him from the inevitable stigma of dishonor involved therein. Nor does the law forbid using such acknowledgment in cases not involving a criminal prosecution. (Andrews v. Frye, 104 Mass. 234.) The very fact that the law does not allow that acknowledgment to be used in a criminal prosecution shows how serio.us and weighty it is regarded. How, then, can it be affirmed that such acknowledgment is entirely consistent with innocence, honor, and morality? Nevertheless, the majority opinion holds that an entirely innocent man may have acted so, or that such action is entirely explicable on the hypothesis of innocence. Is that affirmation sound ? Or can it stand against the inevitable deduction of the facts alleged in the complaint? Defendant said on oath, and with legal counsel, that investigation would incriminate him. The answer contradicts and repels the idea of innocent conduct on his part in respect to the subject of investigation. Who knew best what that investigation would reveal in respect to his conduct in the affair? If he had been entirely innocent, investigation of the facts would have shown it, and neither his honor nor liberty would have been jeopardized thereby. Would not every honorable physician, whose conduct had been innocent, have repelled with indignation even suspicion to the contrary, and invited investigation? But, on the contrary, defendant fin ds it necessary to ward off investigation. Why ? Not to save some individual from annoyance of publicity, or even shame and disgrace in relation to the subject, but because, as he stated under oath, it would lead to his crimination. His answer was made under oath, after deliberation, and advice of counsel, and must be taken as true. It will not do to indulge the presumption, as seems to be done in the majority ©¡union, that his answer may have been untrue, and his conduct in reference to the subject sought to be investigated entirely innocent, because any such presumption is directly against the statement .of defendant on oath, and would directly assume that he perjured himself thereby; such presumption, indulged in order to make room for the affirmation that defendant’s conduct in reference to the subject of investigation by the coroner may *447have been entirely innocent, involves defendant in perjury, and thus not only dishonor, but criminality; and such presumption would be set up contrary to defendant’s statement, on oath, that investigation of his conduct would criminate him. Any other logical deduction seems to me, on careful consideration, impossible. Professional conduct which will not bear investigation without criminating the author of it must be dishonorable and unprofessional. It cannot be otherwise, and defendant can only clear himself of that implication of his own acknowledgment by showing two things in defense: 1. That his conduct as attending physician in relation to said premature birth was free from any practice which violated the criminal law of this state or the principles of morality and professional honor. That would show that his acknowledgment before the coroner’s inquest that disclosure of the name of the mother would incriminate him was in fact untrue. 2. In order to escape from the guilt of perjury in thus answering at the coroner’s inquest, under oath, he must show that he was led to such unfounded conclusion by misadvice, mistaken judgment, hallucination, or the like, which might relieve the statement of the character of willfully false testimony, and hence perjury. It would then appear to have emanated from misjudgment, probably occasioned or induced by erroneous advice. But all this is purely and entirely a matter of defense, and is not to be presumed against defendant’s oath. The indulgence of any such presumption, or following a line of consideration or treatment of this case which implies such a presumption, is erroneous. No doubt the board of medical examiners and the learned judges of the district court saw clearly the situation, and the inevitable deductions which arose from the facts alleged in the complaint, and therefore held it sufficient, not as an arraignment for commission of a crime, with which the board had nothing to do, but as showing dishonorable, immoral, and unprofessional conduct on the part of defendant. I do not understand that the majority of this court deny that such conclusion must follow from the facts alleged in the complaint, as from the final excuse or explanation given by defendant of the reason why bethought this disclosure of the name of the mother would, under such circumstances as then existed, *448criminate him; namely, because she had left the state, and was not subject to the jurisdiction of the courts. The majority of this court confess they cannot conceive how that fact would in any way have such effect on defendant as an innocent physician; but, nevertheless, they appear to lay great stress on that explanation in holding the complaint insufficient. Thus, the very fact in which no force can be found is made the controlling ground of decision. It is said defendant thought that circumstance augmented the chances of his crimination; and, although the very contrary is plainly true to a person of ordinary reason and experience (and he acted with advice of counsel) this explanation, which does not even possess the merit of superficial plausibility, is made the controlling and vital fact on which the decision turns. The departure of the mother left defendant a clear field to explain his “innocent conduct,” without chance of the authorities obtaining contradiction from the mother, who of all others knew most intimately what his conduct was touching the affair under inquiry. It plainly lessened the chance of a guilty man being incriminated, instead of adding a circumstance to throw innocence into such fear. This assertion shows, when calmly examined, no more than a groping for some excuse or explanation to smooth down the way for the ugly acknowledgment which defendant was compelled to make. There is nothing of force in it, even if true, to frighten innocence into fear of crimination. If so, any physician called to administer to a patient who, from misfortune or weakness of nature, passes through an event of the character under consideration, and thereafter leaves the state, and the physician’s conduct in respect to the miscarriage had been entirely innocent of crime, and honorable, moral, and professional, he must, nevertheless, if the event was about to be inquired into, seek to ward off such inquiry, even to swearing that it would criminate him, simply because the woman was absent from the state. This presupposes that the woman is to be entirely silent as to the facts and circumstances attending the event investigated, and that the conduct of the physician was free from any act criminal, unprofessional, or dishonorable; and he is left, in the absence of the woman, to assert and maintain his innocence. Under those circumstances, *449liow long would it likely take a physician in any community in this state, knowing his own innocence, and wishing to maintain his professional and personal honor, to make up his mind-whether he would invite investigation, or suppress it by the serious declaration on oath that investigation would criminate him?
There has been considerable said in the majority opinion about the propriety of a physician maintaining silence in relation to events of the character under inquiry before the coroner, to shield the woman involved from annoyance, or even disgrace, which might follow publicity. We have nothing to do with that feature of the subject as a mere question of propriety; nor can it properly arise as a point for consideration in this case. No one can perjure himself for the sake of maintaining a point of propriety, at least cannot be presumed to have gone to that enormity with so small an excuse. If defendant had affirmed that personally he had nothing to fear from investigation, but declined to disclose the name of the mother on such ground, it might, with some pertinency perhaps, be introduced into this consideration; but defendant maintained no such ground for declining to further the inquiry by the coroner.
Counsel also pointed out that defendant’s conduct in dallying pn his oath, and changing his ground for answering the inquiry of the coroner as shown by the complaint, directly had the effect of hindering proper inquiry by the public magistrate, and this was urged as further showing dishonorable and unprofessional conduct on the part of defendant, who had been called as physician in the case. The answer made to this argument, in the opinion of this court, is that such effect of defendant’s conduct is abundantly asserted in argument, but not in the complaint. To require that the pleader, after stating the facts constituting a cause of action, shall also append a statement of deductions which flow directly as consequences from those facts, contradicts and reverses many of the fundamental principles of legal pleading, and especially the rule forbidding the pleader to state the conclusions deducible from facts, but requires the statement of the facts, and leaves the ultimate con*450elusion as to the effect of such facts to be determined by the court.
The case seems, without hesitation, to have been classified as one of criminal characteristics and nature. I gravely doubt the correctness of this. It does not involve punishment by either fine or imprisonment. It involves forfeiture of a special privilege, the tenure of which depends on moral, honorable, and professional behavior. The forfeiture of a privilege or special license, or indeed an office for lack of qualification to hold it, is not generally considered, as I understand, in the nature of criminal punishment. Nor is a proceeding in the nature of quo warranto, attended only by finding of disqualification and disbarment from a privilege or franchise, considered a criminal proceeding, as used in modern practice.